September 13, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                           DENNIS ESCOBAR, Appellant

NO. 14-12-00360-CR
NO. 14-12-00361-CR                         V.

                          THE STATE OF TEXAS, Appellee
                        ________________________________

       These causes were heard on the motion of the appellant to withdraw notice of
appeal. Having considered the motion the Court orders the appeals DISMISSED.

      We further order appellant pay all costs expended in the appeals.

      We further order the mandates be issued immediately.

      We further order this decision certified below for observance.